                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

U.S. v. Dimani Newby, Crim. No. 19-1 23

                                  PETITION FOR
                       WRIT       OF HABEAS  CORPUS

1. DIMANI NEWBY, DOB 10/1 3/1 992, is now confined to Westchester County Jail in
Valhalla. New York.

2. DIMANI NEWBY, DOB 10/1 3/1 992 will be required at the United States District Court in
Newark, New Jersey for a Sentencing Hearing before the Honorable Susan D. Wigenton,
in the above-ca itioned case. A Writ of Habeas Corous should be issued for that nurnns


DATED:        May 23, 2019
              Newark, NJ

                                                    Elaine K’          istant U.S. Attorney




The United States of America to Warden of Westchester County Jail
WE COMMAND YOU that you have the body of

                               DIMANI NEWBY, DOB 10/13/1992

now confined at the Westchester County Jail, brought to the United States District Court in
Newark, New Jersey, on July 24, 2019, at 11:00 a.m., for a Sentencing Hearing before the
Honorable Susan D. Wigenton.


       WITNESS the Honorable Susan D. Wigenton
       United States District Judge
       Newark, New Jersey

DATED:                                    WILLIAM T. WALSH
                                          Clerk of the U.S. District Court
                                          for the District of New Jersey

                                           Per:
                                                             Deputy Olerk
